Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

a bearing connection interface arranged coaxial with the wheel bearing and configured to connect the wheel bearing to the suspension upright or knuckle, the bearing connection comprising: a first sleeve element; and a second sleeve element arranged radially outside the first sleeve element, the second sleeve comprising an annular body having a radially outer lateral surface mechanically coupled to the first sleeve element; a radially inner lateral surface made of a composite material comprising reinforcing fibers dispersed in a polymer matrix, wherein the individual reinforcing fivers form groups of fibers aligned with respect to each other, the groups uniformly dispersed randomly in the matrix, and an interface element bonded to the radially outer lateral surface of the annular body and comprising a mat or plies of continuous fibers embedded in a partially cured polymer matrix, wherein the fibers of the mat or plies have a length equal to a length of the interface element and are arranged in a plurality of superimposed layers, wherein the radially outer lateral surface being configured to mechanically and chemically couple with the suspension upright or knuckle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656